Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are pending and presently subject to an election/restriction requirement. 

Examiner Notes
	During the preparation of the instant Restriction/Election Requirement, Examiner incidentally noted the following issues that will necessitate objections or rejections upon commencement of full examination.  Examiner invites Applicant to address and/or correct such issues in the response to the instant Requirement to facilitate compact prosecution. 
Claim 17 refers to Table 13.  Per MPEP § 2173.05(s), such references are only permitted in exceptional circumstances upon a showing of necessity, and may create issues regarding indefiniteness. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to products, namely recombinant fusion proteins, classified in C07K14/605+.

II. Claims 17-19, drawn to nucleic acids, expression vectors, and host cells comprising expression vectors, classified in C12N15/63.

III. Claim 20, drawn to methods of increasing small intestine length, classified in A61P1/00+.


The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to structurally and chemically distinct biomolecules, namely proteins or else nucleic acids, and therefore, as claimed, the inventions have a materially different design, mode of operation, function, or effect; do not overlap in scope, i.e., are mutually exclusive; and are not obvious variants.  See MPEP § 806.05(j).
Inventions Group I and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the claimed products may be utilized in materially different process of using that product, such as cell culture, cell-free bioassays, etc.  
Inventions Group II and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and Examination burden because the claims are directed to a broad genus of inventions (peptides, nucleic acids, and methods) comprising numerous points of variability, including sequence variability, route of administration, host cell selection, functional limitations correlated with unknown structural limitations, etc. Accordingly, from a combinatorial perspective, the claims read upon a vast and highly varied genus of inventions, namely Groups I-III, which do not overlap in scope, and wherein each genus presumably encompasses vast numbers of highly varied species. Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the highly varied number of species of multiple inventions claimed, there is a substantial .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



All claims are generic with respect to at least one parameter.  Specifically, independent claims 1, 17-19, and 20 are each generic with respect to multiple disclosed patentably distinct species:
If Applicant elects Group I, Applicant should elect a single, fully disclosed species reading upon at least independent claim 1 for initial Examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election should be made by:
providing a complete structure of the single, elected and fully-disclosed invention, by identifying the SEQ ID NO of a single species as recited at either Table 13, 33, 34, or by identifying another species fully disclosed on record.
identifying all claims that read upon the single, elected species.

If Applicant elects Group II, Applicant should elect a single, fully disclosed species reading upon at least independent claim 17, for initial Examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election should be made by:
Electing a single species disclosed within a single Example of record, by providing the Example number and by identifying the SEQ ID NO of the 
All information pertinent to the elected species and material to the limitations of claim 17, 18, and 19 should be fully identified to the extent supported by the originally filed disclosure.  Details not supported by the literal disclosure may be presumed absent from the originally elected species.  
Applicant should not indicate that the elected species reads upon claims 18 or 19 unless such details are supported by the specified Example.  If claim 19 reads upon the elected species, the host cell should be identified consistent with the literal disclosure and Example number above.  For example, if a species of Example 15 is elected, the only host cell described is E. coli, and therefore an attempt to identify a host cell that was a mammalian cell line would be inconsistent and improper. 
Applicant should identify all claims reading upon the single elected species.

If Applicant elects Group III, Applicant should elect a single, fully disclosed species reading upon at least independent claim 20, for initial Examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election should be made by:
Electing a single species disclosed within a single Example of the claimed invention of record, by providing the Example number and also by identifying the SEQ ID NO of the single species of GLP-2 fusion protein; for example, 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The applicable search and examination burden of both restriction and species election has been discussed above jointly, and that disclosure is incorporated into the instant response.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
All pending claims are subject to both an election and restriction requirement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.